Citation Nr: 0200647	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  98-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1966 to July 
1969 and from October 1972 to November 1975.  He died in 
January 1987 and the appellant is his widow.

An August 1991 RO rating decision denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of that determination in September 1991 and she did 
not appeal.

In August 1997, the appellant submitted an application to 
reopen the claim for service connection for the cause of the 
veteran's death.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a November 1997 RO rating decision that 
determined no new and material evidence had been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.

Since the unappealed August 1991 RO rating decision, denying 
service connection for the cause of the veteran's death, VA 
laws and regulations have been amended to provide for service 
connection for diabetes mellitus based on exposure to agent 
orange that are independent of the previously denied claim.  
38 C.F.R. § 3.309(e) (2001).  The appellant testified at a 
hearing in August 1998 to the effect that the veteran had 
various conditions, including diabetes mellitus and a 
psychiatric disability, due to incidents of service, 
including exposure to agent orange and experiences in 
Vietnam.  Under the circumstances, the Board will consider 
the claim for service connection for the cause of the 
veteran's death on the merits.  Spencer v. Brown, 4 Vet. App. 
283 (1993).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) redefined VA's duty to assist the appellant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

A review of the record shows that the veteran's original 
claims folder cannot be found and that a rebuilt claims 
folder has been prepared.  The rebuilt claims folder does not 
contain service medical records and efforts to obtain 
additional service medical records from the National 
Personnel Records Center (NPRC) have been unsuccessful.  
Hence, there is a heightened duty to assist the appellant in 
the development of her claim for service connection for the 
cause of the veteran's death.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  A review of the evidence in the 
rebuilt claims folder reveals that service personnel 
documents for the veteran's second period of service have 
been obtained from the NPRC, but not for his first period of 
service, and those records should also be obtained.

At the August 1998 hearing, the appellant testified to the 
effect that the veteran had been treated at various VA and 
private hospitals after his separation from service in 1975.  
VA has obtained some records of the veteran's post-service 
treatment, but various reports of his treatment are no longer 
available, including the report of his inpatient 
hospitalization at the Queens General Hospital Center at the 
time of his death in January 1987.  Under the VCAA, VA has 
the duty to notify the appellant of its inability to obtain 
relevant records, to identify the records it cannot obtain, 
to briefly explain the efforts made to obtain those records, 
and to describe any further action VA will take with respect 
to her claim.  66 Fed. Reg. 45631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).

A statement from the appellant's representative dated in 
November 2001 requests a hearing before a member of the Board 
traveling to the RO (travel board hearing).  A travel board 
hearing should be scheduled.  38 C.F.R. § 20.704 (2001).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran's 
service personnel records for his first 
period of service from the NPRC.

2.  The RO should notify the appellant of 
the records it has been unable to obtain, 
explain to her the efforts made to obtain 
those records, notify her of the further 
action that will be taken on her claim, 
and notify her that she is ultimately 
responsible for obtaining the missing 
records.  The RO should also assist the 
appellant in obtaining any relevant 
evidence.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  The RO should review the claim for 
service connection for the cause of the 
veteran's death on the merits.  If action 
remains adverse to the appellant, the RO 
should schedule a travel board hearing 
and send her and her representative an 
appropriate supplemental statement of the 
case.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




